DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Claims 3-5, 10, 16-17, 19-20, 24 were previously cancelled. 
Claim 1 is amended in the reply filed on 02/04/2021; claim 30 is newly added. 
Applicant’s arguments, see p. 13, filed 02/04/2021, with respect to claims 25-30 have been fully considered and are persuasive.  The 103 rejection of 11/25/2020 has been withdrawn. 
It is noted that Examiner contact Applicant on 02/24/2021 to expedite prosecution, no response was received. 
Applicant's remaining arguments filed 02/04/2021 have been fully considered but they are not persuasive.
Applicant argues that Krishnan facilitates and enhances the flow of gas to the back of wafer, rather than prohibits and minimizes the flow of gas to the back surface of the 
Examiner disagrees, and notes that the claim does not require “prohibiting” of the flow of gas, only that is minimized, interpreted as not fully flowing. As already disclosed in the rejection, Krishnan is relied upon for teaching protrusions considered capable to tightly and fixedly receive a substrate, and Krishnan discloses that some gas can pass, but these are not due to the protrusions but rather are tabs, which are not relied upon (see para. [0046]). Thus gas is still minimized due to the protrusions which necessarily minimized the flow of gas as taught by Krishnan.  Examiner also notes that the claim does not require any structure to extend continuously along the periphery of the wafer pocket. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.
Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if incorporated into the independent claim including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,839,145 to Gale et al (“Gale”) in view of US 2006/0163201 to Getty et al (“Getty”), US 3,956,032 to Powell et al (“Powell”), and further in view of US 4,858,558 to Ohmura et al (“Ohmura”) and US 2013/0276704 to Krishnan et al (“Krishnan”).
Claim 1:  Gale discloses a CVD reactor (see col. 3, lines 20-22), comprising: a deposition chamber (disclosed as reaction chamber” see col. 13, lines 10-14, Fig. 19-22) housing a first susceptor (918L [susceptor]) and a second susceptor (918R [susceptor]), the deposition chamber comprising at least one gas inlet (PL [left port]) and at least one gas outlet (PR [right port]); the first susceptor (918L) configured to receive a first substrate (1st 920 [wafer]), the first substrate (920) comprising a front surface and a back surface (front and back of 920); wherein the first susceptor (918L, Fig. 22) comprises a front surface and a back surface opposite the front surface (see Fig. 22), wherein the front st 920).
Gale discloses the second susceptor (918R) configured to receive a second substrate (2nd 920), the second substrate (2nd 920) comprising a front surface and a back surface (front and back of 920), wherein the second susceptor (918R) comprises a front surface and a back surface opposite the front surface (see Fig. 22/12-13), wherein the front surface of the second susceptor comprises a recess (inside 918R, see also Fig. 12-13) configured to receive the second substrate (2nd 920); 
Gale discloses wherein front surface of the first susceptor (front surface of 918L, Fig. 22, Gale) faces the front surface of the second susceptor (front surface of 918R, Fig. 22), thereby forming a gas flow channel (channel between PL and PR, see Fig. 22). 
However Gale does not explicitly disclose wherein the first susceptor is disposed over the second susceptor are so the front surface of the first susceptor is vertically above and opposite the front surface of the second susceptor thereby forming a portion of a horizontal gas flow channel between the at least one gas inlet and the at least one gas outlet and the front surface of the first substrate is configured to be vertically above and opposite the front surface of the second substrate thereby forming another portion of the horizontal gas flow channel  between the at least one gas inlet and the at least one gas outlet. Yet Gale discloses that attempts to scale reactors, be they horizontal or vertical, have been met with difficulties, but efforts to compensate for non-uniformity have included certain solutions (see col. 3, lines 5-15), thus Gale considers both vertical and horizontal oriented reactors.   
Getty discloses typically vertically oriented electrodes, substrates, and spaces that are flanked, but can be not only oriented vertically, horizontally, or any angle in-between (see para. [0035]). This is evidenced by Powell who discloses substrates can be horizontally or vertically oriented for the purpose of working satisfactorily, or preferring horizontal orientation for the purpose of providing less turbulence or convection of the reaction gases to obtain ample processing of the substrate (see col. 5, lines 32-40).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Getty’s optimization options of susceptor orientation as evidenced by Powell with motivation to provide less turbulence or convection of the reaction gases to obtain ample processing of the substrate. 
The apparatus of Gale in view of Getty as evidenced by Powell does not disclose wherein the front surface of the first substrate and the front surface of the second substrate are inclined towards each other.
However Ohmura discloses wherein a front surface of a first substrate (front of 6 [wafers]) and the front surface of the second substrate (front of 6) are inclined towards each other (see Fig. 2) so that the gas flow channel gradually tapers from the at least one gas inlet (2 [injection nozzle]) towards the at least one gas outlet (5 [discharge nozzle]), for the purpose of having reactive fluid that flows in the space increasing in flow velocity as it flows and dirt adhering to the susceptors is removed by the fluid flowing at high velocity (see col. 4, lines 43-50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inclination of the 
The apparatus of Gale in view of Getty, Powell, and Ohmura discloses wherein a center of the first susceptor (center of 918L, Fig. 22, Gale) is opposite a center of the second susceptor (center of 918R, see Fig. 22).
The apparatus of Gale in view of Getty, Powell, and Ohmura does not disclose wherein the recess in the front surface of the first susceptor is configured to tightly and fixedly receive the first substrate so that the back surface of the first substrate is spaced apart from the first susceptor and an interaction between the process gas and the back surface of the first substrate is minimized and wherein the recess in the front surface of the second susceptor is configured to tightly and fixedly receive the second substrate so that the back surface of the second substrate is spaced apart from the second susceptor 
However Krishnan discloses a recess (92 [wafer pocket], Fig. 2) in the front surface of a susceptor (80 [wafer carrier]) is considered capable to be configured to tightly and fixedly receive a substrate (W [wafer], see para. [0057] where greater protrusions provide more tightly controlled gaps around the wafers) so that the back surface of the substrate (back of W) is spaced apart from the susceptor (see para. [0044]) and an interaction between the process gas and the back surface of the first substrate is minimized (see para. [0045] where only some gas is permitted below bottom surface of wafers) for the purpose of providing more tightly controlled gaps around the wafers (para. [0057]) while decreasing stress to not cause damage to either the wafer or edge portion (see para. [0058]). Additionally, regarding the first and second susceptors, it is noted that the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  MPEP 2144.04 VI (B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spaced apart configuration and tight edge configuration as taught by Krishnan to each of the susceptors with motivation to provide more tightly controlled gaps around the wafers while decreasing stress to not cause damage to either the wafer or edge portion.
Claim 2:  The apparatus of Gale in view of Getty, Powell, and Ohmura discloses wherein the first and second susceptors (918L and 918R, Fig. 19-22) are rotatable about 
Claims 3-5: (Cancelled).
Claim 6:  The apparatus of Gale in view of Getty, Powell, and Ohmura discloses further comprising: wherein the deposition chamber (reaction chamber, Fig. 19-22, Gale) comprises a side wall (see Fig. 1 and 20 where reaction chamber has a side wall) around the first and second susceptor (918L/918R), wherein the side wall comprises the at least one gas inlet (908/PL) and the at least one gas outlet (910/PR) provided in a side wall of the deposition chamber (see Fig. 20/22), the at least one gas inlet (908/PL) and the at least one gas outlet (910/PR) are disposed opposite each other and are aligned with the gas flow channel (see Fig. 1 and 20, 22).
Claim 7:  The apparatus of Gale in view of Getty, Powell, and Ohmura discloses further comprising: at least one heating element (931L [pancake-type heater], Fig. 22, Gale) configured to heat the first substrate (1st 920) and at least one other heating element (931R [pancake-type heater]) configured to heat the second substrate (2nd 920), wherein the at least one heating element (931L) comprises a first set of one or more heating elements (931L) configured to heat the first substrate; and the at least one other heating element (931R) comprises a second set of one or more heating elements (931R) configured to heat the second substrate (see col. 11, lines 65-67).
Claim 9:  The apparatus of Gale in view of Getty, Powell, and Ohmura discloses wherein the first set of the one or more heating elements (931L, Fig. 22, Gale) comprises a first set of one or more inductive heating elements (see col. 13, lines 7-9 where 931L 
Claim 23:  The apparatus of Gale in view of Getty, Powell, and Ohmura and Krishnan discloses wherein the front surface of the first susceptor (front of 918L, Fig. 22, Gale) and the front surface of the second susceptor (front of 918R, Fig. 22) are opposite of each other and symmetrically arranged (“symmetrically arranged” is interpreted as one to one correspondence, and which reads on the claim).
Claims 8, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Getty, Powell, and Ohmura as applied to claims 1, 2, 6, 7, 9, 23 above, and in view of US 5,108,792 to Anderson et al (“Anderson”).
Claim 8: The apparatus of Gale in view of Getty, Powell, and Ohmura does not disclose wherein each of the one or more heating elements are separately controllable.
However Anderson discloses wherein each of one or more heating elements (164/166 [heat source], Fig. 1, Gale) are separately controllable (see col. Where the arrays are independently controlled) for the purpose of providing more flexibility in approximating an ideal radial profile.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the separately controllable 
Claim 10: (Cancelled). 
Claims 11 and 12: The apparatus of Gale in view of Getty, Powell, and Ohmura does not disclose (claim 11) further comprising: a first temperature control chamber and a second temperature control chamber; and wherein the deposition chamber comprises a side wall around the first susceptor and the second susceptor and a first end wall and a second end wall, the first and second end walls coupled to the side wall, and wherein the deposition chamber is coupled to the first and second temperature control chambers so that the first end wall is common between the deposition chamber and the first temperature control chamber and the second end wall is common between the deposition chamber and the second temperature control chamber; (claim 12) wherein the first set of the one or more heating elements comprises a first set of one or more lamp heating elements and the second set of the one or more heating elements comprises a second set of one or more lamp heating elements, and wherein the first set of one or more lamp heating elements is disposed in the first temperature control chamber and the second set of one or more lamp heating elements is disposed in the second temperature control chamber. Yet Gale already discloses two susceptors (see Fig. 19-22).
However Anderson discloses (claim 11) further comprising: a first temperature control chamber (142 [upper housing section], Fig. 1) and a second temperature control chamber (144 [upper housing section]); and wherein the deposition chamber (106 [reaction chamber]) comprises a side wall (108 [manifold]) around a susceptor (114 (claim 12) wherein a first set of the one or more heating elements (164 [upper heat source]) comprises a first set of one or more lamp heating elements (164) and the second set of the one or more heating elements (166 [upper heat source]) comprises a second set of one or more lamp heating elements (166, see Fig. 1), and wherein the first set of one or more lamp heating elements (164) is disposed in the first temperature control chamber (142) and the second set of one or more lamp heating elements (166) is disposed in the second temperature control chamber (144). Anderson discloses this for the purpose of transmitting heat both from above and from below the wafer, thereby great total energy can be achieved for a given maximum local energy (see col. 5, lines 10-20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control chambers, walls, lamps, and configuration taught by Anderson with motivation to transmit heat both from above and from below the wafer, thereby great total energy can be achieved for a given maximum local energy.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gale in view of Getty, Powell, Ohmura and Anderson as applied to claims 8, 11, 12 above, and in view of US 2016/0230279 to Newton.
Claim 13: The apparatus of Gale in view of Getty, Powell, and Ohmura and Anderson does not disclose wherein the side wall comprises a thermally isolating material and the first and second end walls comprise a thermally conductive material.
However Newton discloses wherein a wall (82 [external insulation layer], Fig. 4) comprises a thermally isolating material (insulation filling, see para. [0018]) and first and second walls (84 [inner wall] and 86 [outer wall]) comprise a thermally conductive material (see para. [0018] where they are metal) for the purpose of preventing reactant gas and reacted gas effluent byproducts from condensing on the inner walls and insulation in the chamber (see para. [0004]).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the materials to the respective walls as taught by Newton with motivation to prevent reactant gas and reacted gas effluent byproducts from condensing on the inner walls and insulation in the chamber.
Claims 14-15: (Withdrawn).
Claims 16-17: (Cancelled).
Claim 18: (Withdrawn).
Claims 19-22: (Cancelled)
Claim 24: (Cancelled).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718